UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7131



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ABAYOMI OWOSHENI SHOKUNBI,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, District
Judge. (CR-03-223-REP; CA-04-787-REP)


Submitted:   December 19, 2005             Decided:   January 11, 2006


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abayomi Owosheni Shokunbi, Appellant Pro Se.         Stephen David
Schiller, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Abayomi Owosheni Shokunbi seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C. § 2255

(2000).   The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.   28 U.S.C. § 2253(c)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”   28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have independently

reviewed the record and conclude that Shokunbi has not made the

requisite showing.   Accordingly, we deny Shokunbi leave to proceed

in forma pauperis, deny a certificate of appealability, and dismiss

this appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -